Bell, Judge.
This case involves the same principle of law and is controlled by State Highway Department v. Hendrix, 215 Ga. 821 (113 S. E. 2d 761), where the Supreme Court in effect held that where a proceeding in rem is brought to condemn property for a public use under the provisions of Chapter 36 of the Code, as amended, tender of the amount awarded by the Special Master to the apparent or ostensible owner of such property is not a condition precedent to the condemnor’s right to pay the award into the registry of the court and enter an appeal to a jury.

Judgment affirmed.


Felton, C. J., and Nichols, J., concur.